Citation Nr: 1432454	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left knee condition.

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

3.  Entitlement to an evaluation in excess of 20 percent for chronic fatigue syndrome.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983, from January to May 1991, and from July to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, which continued the 30 percent evaluation for a left knee condition, and noncompensable evaluations for migraine headaches and chronic fatigue syndrome.  In February 2012, the RO issued a Statement of the Case considering evidence received within the appeal period, continuing the 30 percent evaluation for a left knee condition, but awarding a 20 percent evaluation for chronic fatigue syndrome and a 30 percent evaluation for migraine headaches.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's left knee condition was manifested by x-ray evidence of arthritis, and flexion limited to 45 degrees on account of functional impairment due to pain, weakened movement, swelling and interference with sitting, standing and weight bearing.

2.  Throughout the pendency of this claim, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring an average of once a month.

3.  Throughout the pendency of this claim, the Veteran's chronic fatigue syndrome was manifested by signs and symptoms which resulted in period of incapacitation of less than 1 week during the past 12 months, and which restricted routine daily activities by less than 25% of the pre-illness level.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a left knee condition due to recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5257.

2.  The criteria for a separate rating of 10 percent for arthritis of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260.

3.  The criteria for a disability rating in excess 30 percent rating for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).

4.  The criteria for a disability rating in excess of 20 percent for chronic fatigue syndrome, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b; Diagnostic Code 6354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to an increased rating for a left knee condition, migraine headaches, and chronic fatigue syndrome.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

A letter dated in April 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in February 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in December 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The December 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Left Knee

The Veteran contends that he is entitled to a rating in excess of 30 percent for his left knee condition.  For the reasons that follow, the Board concludes that a disability evaluation in excess of 30 percent for recurrent subluxation and lateral instability is not warranted, but that a separate 10 percent rating is warranted for arthritis with functional loss of motion.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

The Veteran currently has 30 percent rating for his left knee condition.  The Veteran's left knee disability is rated under Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2013).  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by recurrent subluxation or lateral instability under Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2013).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

An x-ray report dated July 2002 showed mild degenerative changes involving the medial compartment of the left knee with mild narrowing of the joint space and hypertrophic changes.

In December 2011, the Veteran underwent a VA examination for the left knee.  The examiner noted a diagnosis of "knee meniscal and ligament tear," and a history of 3 operations of the left knee, with pain and swelling.  The Veteran reported flare-ups of pain and swelling that impact the function of the knee.  Range of motion testing showed the Veteran had extension to 0 degrees, and flexion to 90 degrees, with objective evidence of pain motion at 45 degrees.  The Veteran was able to perform repetitive-use testing without additional limitation in range of motion of the knee.  However, the examiner did note the Veteran had functional loss of the left knee as evidenced by less movement than normal, weakened movement, pain on movement, swelling, and interference with sitting, standing and weight bearing.

The report indicates the Veteran had normal muscle strength in both extension and flexion of the left knee.  Further, the Veteran had no anterior, posterior or medial-lateral instability.  The examiner noted the Veteran had a history of a meniscal condition, with a meniscal tear and previous meniscectomy, and frequent episodes of locking and pain.  The examiner found there was arthritis documented by imaging studies.  Finally, the examiner concluded the Veteran's left knee prevented him from doing "heavy work," but noted the Veteran could still do "sit down work."

A December 2011 x-ray report of the left knee shows mild to moderate degenerative changes medially, minimal change laterally and also at the patellofemoral articulation.  No significant joint effusion was identified. 

In his April 2012 VA Form 9, the Veteran asserted that about "75%" of the time he wore a brace or Ace bandage to support his leg.

The Veteran is already in receipt of the maximum compensable rating under Diagnostic Code 5257.  The Veteran cannot, therefore, receive a rating in excess of 30 percent under Diagnostic Code 5257.

However, in this case, the evidence of record reveals that the Veteran does have arthritis of the left knee, as shown by the July 2002 and December 2011 x-ray reports.  In accordance with Diagnostic Code 5003, the Veteran's arthritis will be rated on the basis of limitation of motion for the knee.  As noted above, Diagnostic Code 5260 considers limitation of flexion of the knee.  Though the Veteran was able to achieve flexion to 90 degrees, and did not experience a loss of motion based on repetitive testing, the Veteran did experience functional loss of motion.  During the December 2011 VA examination, the Veteran experienced pain upon flexion of the left knee beginning at 45 degrees, as well as weakened movement, pain on movement, swelling, and interference with sitting, standing, and weight bearing.  Thus a 10 percent rating is appropriate for arthritis with functional limitation of flexion, as of February 11, 2009, the date of claim.  Diagnostic Codes 5003, 5260.

The Board notes that further evaluation of the Veteran's knee condition is prevented by the amputation rule, which precludes assignment of a rating in excess of 40 percent for disabilities below the knee.  38 C.F.R. § 4.68.  Specifically, § 4.68 states that the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluation for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.

As noted above, the Veteran is already in receipt of a 30 percent evaluation for recurrent subluxation and lateral instability of the left knee, and following this decision, is awarded a separate 10 percent evaluation for arthritis of the left knee with functional loss.  The combined rating for these disabilities is 40 percent.  38 C.F.R. § 4.25.  Furthermore, the record does not reflect, nor does the Veteran assert, any disability of the left leg above the knee.  Therefore, any increase in rating regarding the left knee would be in violation of the amputation rule. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's left knee condition is not inadequate.  The Veteran's symptoms include limitation of motion, weakened movement, pain, swelling, effusion, and interference with sitting, standing and weight bearing, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected condition; thus, the schedular evaluations are adequate to rate the Veteran's condition.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  
    
B.  Migraine Headaches

The Veteran currently has 30 percent rating for migraine headaches under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted when the disability is productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

In his December 2011 VA examination, the Veteran reported headache pain consisting of pulsating or throbbing head pain, accompanied by eye irritation, with tearing of the eye.  The Veteran noted these symptoms lasted more than 2 days at a time, with pain was usually present in the right side of his head, and that these episodes usually occurred once every month.  The Veteran did not report very frequent prostrating and prolonged attacks of migraine headache pain.

On examination, the Veteran had normal motor strength throughout, normal muscle tone and bulk without spasticity, his sensation was intact, as were his extraocular muscles.  Further, his visual fields were full to confrontation.

The Veteran reported that his headaches have become less frequent and less severe over time.  The examiner concluded the Veteran's headache condition did not impact his ability to work.  The Veteran noted that he was not presently working, but was able to work despite his headaches when they were more severe and frequent, as a food handler.  The Veteran reported that he could complete his activities of daily living, despite the pain with headaches that go on for 2 days, though he preferred to stay off his pain, as it reduced the headache pain.

Here, the evidence does not show that the Veteran's headaches were characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran reported at his December 2011 examination that his headaches occur once every month, and last for two days.  He noted that over time, his headaches have lessened in severity and frequency, but that even when his headaches were more severe and frequent, he was able to complete his work and activities of daily living.  Therefore, the Board finds that an increased evaluation of 50 percent is not warranted.

The Board notes, as a final matter, that the December 2011 report indicates that the Veteran suffered a transient ischemic attack, which left him with some residual decrease in fine finger movement on the right side and some slurring and word finding problems with his speech.  The examiner noted that a MRI report was not included in the claims file, and that a new MRI would be ordered to see if there were any cranial abnormalities.  A new MRI report is not included in the claims file.  However, the Board does not require any such MRI report in order to decide the Veteran's claim, as the terms of the rating criteria do not speak to the findings of an imaging report.  Thus, the MRI report is not relevant for purposes of rating the Veteran's disability, and the record is deemed adequate.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular evaluation for the Veteran's migraine headaches is not inadequate.  The Veteran complained of a pulsating pain and prostrating attacks, which are contemplated by the rating criteria.  The Veteran also complained of eye irritation with tearing of the eye; however, this symptom is not so unusual or severe that it is not generally contemplated by the established criteria found in the rating schedule, such that extraschedular consideration is required.  Thus, the Board finds that the available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

C.  Chronic Fatigue Syndrome

The Veteran's disability is currently rated under Diagnostic Code 6354, which provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.

A 20 percent rating is warranted with symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is assignable with symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assignable with symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

A Note to the diagnostic code indicated that the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2013).

In a December 2011 VA examination, the examiner noted the Veteran was initially diagnosed with chronic fatigue syndrome in 1995.  The report indicates that continuous medication is not required for control of the chronic fatigue syndrome, and that the Veteran did not have an acute onset of chronic fatigue syndrome.  The examiner specifically noted that the Veteran did not have debilitating fatigue reducing daily activity level to less than 50 percent of pre-illness level.  

Symptoms attributable to the Veteran's chronic fatigue syndrome included a low grade fever, occurring every day and lasting 5 to 20 minutes, a palpable or tender cervical or axillary lymph node, and generalized muscle aches or weakness, occurring every day and lasting 10 to 12 hours.  Furthermore, regarding cognitive impairment attributable to chronic fatigue syndrome, the Veteran endorsed forgetfulness since his transient ischemic attack in September 2010.

The report indicates the Veteran symptoms resulted in periods of incapacitation accumulating to less than 1 week's time, as well as restriction of routine daily activities by less than 25 percent of the pre-illness level.  The examiner noted that the Veteran's chronic fatigue syndrome did not impact his ability to work.  

The evidence does reflect that the Veteran's symptoms of chronic fatigue syndrome are near constant but do not restrict routine daily activities to 50 percent of the pre-illness level, and that his symptoms wax and wane but do not result in periods of incapacitation of at least 4 but less than 6 weeks total duration per year.  The Veteran, according to the December 2011 examination, had less than one week total duration of periods of incapacitation, and his symptoms restrict routine daily activities by less than 25 percent of pre-illness level.  Indeed, the examiner specifically found that the Veteran did not have debilitating fatigue reducing daily activity level to less than 50 percent of pre-illness level.  Accordingly, the Board finds the symptomatology of record consistent with the 20 percent rating assigned. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular evaluation for the Veteran's chronic fatigue syndrome is not inadequate.  The Veteran complains of incapacitating episodes, fever, muscle aches, and forgetfulness, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  Other Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent for left knee instability, 10 percent for left knee arthritis, 20 percent for chronic fatigue syndrome, and 30 percent for migraine headaches, have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

A disability evaluation in excess of 30 percent for a left knee condition due to recurrent subluxation or lateral instability is denied.

A separate 10 percent rating, but no higher, for arthritis with limitation of motion of the left knee is granted, effective February 11, 2009, subject to the laws and regulations governing monetary awards.  

A disability evaluation in excess of 20 percent for chronic fatigue syndrome is denied.

A disability evaluation in excess of 30 percent for migraine headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


